Citation Nr: 0302148	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  97-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for disability 
characterized as gunshot wound to the left leg, Muscle Group 
XIV and evaluated as 10 percent disabling prior to January 
25, 2001, and characterized as gunshot wound to the left leg, 
Muscle Group XIV, with left knee degenerative joint disease 
(DJD) status post arthroplasty and evaluated as 30 percent 
disabling from January 25, 2001.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The case returns to the Board following a remand to the RO in 
May 2002.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The service-connected gunshot wound to the left leg, 
Muscle Group XIV, has been evaluated as 10 percent disabling 
from 1946 and is therefore protected.  

3.  Orthopedic disability resulting from service-connected 
DJD of the left knee status post arthroplasty is separate and 
distinct from muscle disability resulting from service-
connected gunshot wound to the left thigh.   

4.  The record reveals only minimal residuals of gunshot 
wound to the left leg, with no muscle loss, loss of strength, 
or associated pain.    




CONCLUSION OF LAW

The criteria for a separate rating for gunshot wound to the 
left leg, Muscle Group XIV, of no more than 10 percent have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.951, 4.1-4.7, 4.20, 4.73, 
Diagnostic Code 5314 (2002); Esteban v. Brown, 6 Vet. 
App. 259 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the February 1997 rating decision, April 
1997 statement of the case, and subsequent supplemental 
statements of the case dated through August 2002, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in May 2002, the RO explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to identify and 
secure evidence, again described the evidence needed to 
substantiate the claim, noted the evidence already secured, 
and requested that the veteran submit or authorize the 
release of other evidence relevant to the claim.  There was 
no response to this letter.  Accordingly, the Board finds 
that the RO has afforded the veteran all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO secured VA 
treatment records and relevant medical examinations.  The 
veteran did not submit or authorize the release of any 
private records pertinent to the evaluation of gunshot wound 
to the left leg.  Therefore, the Board finds that the duty to 
assist is satisfied.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 2002 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Procedural History

The RO initially established service connection for 
disability characterized a limitation of flexion of the left 
thigh in a June 1946 rating decision.  It assigned a 
10 percent disability rating at that time.  In a September 
1948 rating action, the RO recharacterized the disability to 
reflect muscle injury as moderate wound to Muscle Group XIV, 
left.  The rating was unchanged.  The July 1980 rating 
decision characterized the disability as gunshot wound to the 
left leg, Muscle Group XIV.  Again, the 10 percent evaluation 
was unchanged.  That rating was confirmed by the Board in a 
September 1981 decision on appeal.  The RO continued the 
rating in a November 1992 decision.  

The RO received the veteran's claim for an increased rating 
in September 1996.  By rating decision dated in February 
1997, the RO denied the claim.  The veteran timely perfected 
an appeal of that denial.  

In January 1999, the Board remanded the claim for 
consideration of amendments to the rating schedule for muscle 
injury.  On return of the appeal to the Board, in January 
2001, the veteran's representative raised a claim for service 
connection for degenerative changes in the left knee.  The 
Board again remanded the claim in May 2002, finding that the 
new service connection claim was inextricably intertwined 
with the matter of the proper evaluation for the service-
connected gunshot wound to the left leg.  On remand, in a 
July 2002 rating decision, the RO granted service connection 
for left knee DJD status post arthroplasty.  It evaluated the 
disability as part of the previously service-connected 
gunshot wound to the left leg and assigned a 30 percent 
disability rating effective from the date of the January 2001 
claim.     

Factual Background

With respect to the instant claim, the veteran underwent a VA 
examination in October 1996.  He complained of constant left 
knee pain that increased with standing or walking.  
Examination revealed a well-healed scar on the left thigh 
that was depressed but without ulceration or tenderness and 
with normal texture.  Left knee circumference was 45 
centimeters (cm) compared to 44 on the right.  Left thigh 
circumference was 52 cm compared to 54 cm on the right.  
There was mild left thigh weakness compared to the right due 
to pain.  The diagnosis was well-healed scar, left leg, 
Muscle group XIV, residuals of well-healed shrapnel fragment 
wound from limited motion of the left knee and degenerative 
arthritis.  

VA medical records dated through October 1996 generally 
showed treatment for multiple non-service connected 
disabilities.  There were complaints of knee joint pain and 
findings of arthritis.  There were no records reflecting 
treatment or findings related to residuals of gunshot wound 
to the left thigh.  Similarly, a private medical statement 
submitted by the veteran related only to orthopedic problems 
associated with the left knee; there was no reference to or 
finding related to gunshot wound to the left thigh.  

The veteran testified at a personal hearing in July 1997.  
His testimony focused on the impairment he had due to 
symptoms from the left knee joint, such as pain and buckling.      

In June 2002, the veteran was afforded another VA 
examination.  The examiner noted that the veteran suffered a 
shrapnel fragment wound on the left thigh above the knee in 
service.  He continued to have mild left knee pain following 
total knee arthroplasty.  The veteran reported that left hip 
and knee strength on simultaneous flexion was normal and he 
denied impaired coordination.  Examination revealed that the 
left thigh scar from the shrapnel wound was essentially 
unchanged from the prior examination.  There was good 
postural support of the body and gluteus maximus strength was 
within normal limits.  Simultaneous hip and knee flexion did 
not produce pain.  There was no atrophy in the extensors of 
the knee muscles, rectus femoris, or vastus medialis 
lateralis and no loss of strength.  The diagnosis was status 
post shrapnel fragment wound to the left thigh, Muscle Group 
XIV, above the knee with residuals of well-healed scar and 
status post total knee arthroplasty for DJD.   

Additional VA medical records dated through May 2002 again 
reflected treatment for numerous non-service-connected 
disabilities without any abnormal physical findings 
attributable to gunshot wound to the left thigh.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The gunshot wound to the left leg, the disability that is the 
subject of the instant appeal, has been evaluated 
historically under Diagnostic Code (Code) 5314, injury to 
Muscle Group XIV.  38 C.F.R. § 4.73.  During the pendency of 
the veteran's appeal, VA promulgated new regulations 
concerning the evaluation of disability from muscle injuries 
effective July 3, 1997.  See 62 Fed. Reg. 30,235 (1997) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to July 3, 1997, the Board may apply only 
the previous version of the rating criteria.  As of July 3, 
1997, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that, in its June 2000 supplemental statement 
of the case, the RO considered the amended version of the 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.    

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2002); 38 C.F.R. § 4.50 (1996).    

According to Code 5314, Muscle Group XIV functions in the 
extension of the knee, simultaneous flexion of the hip and 
knee, postural support of the body, and synchronizing hip and 
knee movement.  A 10 percent rating is assigned for moderate 
disability from muscle injury.  A 30 percent rating is in 
order for moderately severe disability from muscle injury.    
 
Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2002); 38 C.F.R. § 4.56 (1996). 

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. Id. 

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id. 

As of January 25, 2001, the RO evaluated the disability in 
conjunction with the newly service-connected left knee 
disability under Code 5055, knee replacement, as well as Code 
5314.  Code 5055 provides for a 100 percent rating for the 
one-year period following prosthetic replacement of the knee 
joint.  Thereafter, an evaluation is assigned based on 
chronic residuals, such as weakness or painful or limited 
motion.  The minimum evaluation is 30 percent.  

Initially, the Board observes that the service-connected 
gunshot wound to the left leg, Muscle Group XIV, has been 
evaluated as 10 percent disabling since 1946.  Therefore, the 
rating is protected.  38 C.F.R. § 3.951.  In addition, even 
if associated with the same underlying left leg trauma in 
service, the injury to the knee joint and the injury to the 
leg muscle represent separate disabilities with distinct 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  Therefore, the Board finds that the 
evaluation of the gunshot wound to the left leg and the DJD 
of the left knee as a single disability is unsupportable.  
Accordingly, a separate evaluation is in order for each 
disability.  The Board emphasizes that separate evaluations 
for each disability will result in a higher overall combined 
disability rating for the left lower extremity.    

The remaining question before the Board in this appeal is 
whether the evidence demonstrates disability from gunshot 
wound to the left leg that warrants an evaluation in excess 
of 10 percent.  Review of the evidence of record reveals 
minimal manifestations of muscle disability resulting from 
the gunshot wound.  In fact, the June 2002 VA examination 
discloses no evidence of associated pain or muscle loss or 
loss of strength affecting Muscle Group XIV.  In the absence 
of such findings, the Board cannot conclude that the overall 
disability picture more closely approximates the criteria for 
a 30 percent rating under Code 5314.  38 C.F.R. § 4.7.  Thus, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for 
gunshot wound to the left leg, Muscle Group XIV.  38 C.F.R. § 
4.3.    


ORDER

Subject to the law and regulation governing the payment of 
monetary benefits, a separate disability rating of no more 
than 10 percent for gunshot wound to the left leg, Muscle 
Group XIV, is granted.  To that extent only, the appeal is 
allowed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

